DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 
	In response to applicant’s amendments filed 02 August 2022, previous objections to the drawings are hereby withdrawn. 
In response to applicant’s amendments filed 02 August 2022, rejections under 35 U.S.C. 112(b) have been added. 
In response to applicant’s amendments filed 02 August 2022, previous rejections under 35 U.S.C. 103 have been revised.
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 25 is non-obvious. In response to applicant's argument that because Vedula did not adopt the teachings of  Weber one of ordinary skill in the art would not be motivated to modify Vedula in view of Weber, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated in the previous office action and in the rejections below the motivation for modification is to monitor the secretory function of the device of Vedula which would be an obvious modification, with the addition of PAH to said device, as Weber teaches doing just that. Therefore, the fact that Vedula does not claim to adopt the teachings of Weber is immaterial. Applicant further argues that the combined teachings of Vedula and Weber fail to create a prima facie case of obviousness because not all present claim limitations are taught. Specifically, Vedula and Weber fail to teach, suggest, or predict greater transporter-mediated secretion of an agent from endothelial microfluidic channel to epithelial microfluidic channel than from epithelial microfluidic channel to the endothelial microfluidic channel. However, Weber does teach analyzing the amount of PAH that is transferred via secretory transport using transport mediators across proximal tubule epithelial cells (PTEC) into effluent (i.e. epithelial channel) in the presence and/or absence of the inhibitor probenecid wherein there is greater a greater amount of PAH that crosses the PTECs than remains behind in the absence of said inhibitor (see Fig. 8a-b; pg. 631; Secretory transport of organic solutes). It would be understood by one of ordinary skill in the art that in an actual human kidney or the device of Vedula the amount of PAH that does not cross the PTECs would be reabsorbed into the blood stream (i.e.  via endothelial cells which would read on “having greater transporter-mediated secretion from the endothelial microfluidic channel to the epithelial microfluidic channel than from the epithelial microfluidic channel to the endothelial microfluidic channel” as recited in the instant claim. Applicant further argues Vedula fails to teach detecting transporter-mediated secretion of creatine, however, it is well known in the medical field to test for both serum (i.e. equivalent to endothelial channel)  and urinary (i.e. equivalent of epithelial channel) creatinine levels to monitor for acute kidney injury as evidenced by Wilmer (see pg. 163, 1st paragraph) and therefore would be obvious to one of ordinary skill in the art to monitor levels of creatinine in the device of Vedula which is designed to function as a human kidney. 
Applicant argues Vedula is silent to the Limitation of “Transporter-Mediated Secretion”.  Applicant argues that even though Vedula teaches their device is capable of monitoring secretion as well as uptake, performing this step would not be considered obvious without proper motivation to do. However, motivation is only required when modifying a product or process by different embodiments of the same or different references. Vedula teaches the device, as is, would be capable of performing the desired function or method step and therefore no motivation is required. Furthermore, as mentioned above, Weber provides adequate motivation for monitoring secretory function of a kidney-on-chip device. 
Applicant argues Wilmer does not remedy Vedula. In response to applicant's argument that because Vedula did not adopt the teachings of  Wilmer one of ordinary skill in the art would not be motivated to modify Vedula in view of Wilmer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated in the previous office action and in the rejections below, the motivation for modification of Vedula in view of Wilmer to culture cells under continuous low shear flow is for the benefit of better mimicking in vivo conditions. Therefore, the fact that Vedula does not claim to adopt the teachings of Weber is immaterial.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that previous rejections of Vedula in view of Weber fail to take into account the differences between Vedula and Weber that per applicant would make the combination of the references nonobvious. However, as mentioned above and in the rejections as outlined below, Vedula and Weber are analogous in the field of kidney-on-chip devices and Weber provides sufficient motivation for modification of Vedula. Therefore the differences between the two references are immaterial. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27-28, 36-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transporter-mediated secretion” in claims 25, 43 and 44,  is used by the claim to mean “transport of said agent… from said first microfluidic channel to said second microfluidic channel,” while the accepted meaning in this particular case is “transport of said agent… from said second microfluidic channel to said first microfluidic channel.” The term is indefinite because the specification does not clearly redefine the term. Transport of said agent from said first microfluidic channel to said second microfluidic channel in regards to the invention would be more consistent with the term reabsorption. 
The term “approximately” in claims  43 and 44 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims recite the limitation “approximately 2-fold greater” however Figs. 6B and 6C of the specification fail to define what constitutes “approximately” as each graph has a different change in clearance .
Claims 27-28 and 36-42 are rejected as being dependent on rejected claim 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27-28, 36-38, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsorptive function by Vedula et al. (herein Vedula) in view of  Kidney-on-a-Chip Technology for Drug-Induced Nephrotoxicity Screening by Wilmer et al. (herein Wilmer) and in further view of Development of a microphysiological model of human kidney proximal tubule function by Weber et al (herein Weber).

Regarding claims 25, 42 and 44, Vedula teaches a method of measuring transport (see Pg. 5, section Reabsorptive function assay), comprising:
a) a microfluidic proximal tubule (see abstract) comprising a membrane (see Figs. 1b-c), wherein  human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b), which reads on “said membrane comprising a first surface and a second surface, said first surface comprising proximal tubule cells and said second surface comprising glomerular microvascular endothelial cells” as recited in the instant claims. Vedula also teaches the microfluidic proximal tubule (PT) comprises a porous membrane separating two microchannels (see abstract). Furthermore, Figs. 1b and 2a show the proximal tubule layer is part of the first microchannel and the microvascular endothelial layer is part of the 2nd microchannel.
b) Media was exchanged in both filtrate and vascular channels everyday without applying shear stress for significant amounts of time until used for experiments at day 7-14 (see Pg. 3-4, section Cell culture and seeding cells in the device) which reads on “culturing said proximal tubule cells and said glomerular microvascular endothelial cells with media” as recited in the instant claims.
c) 2-NBDG was infused into the filtrate channel (see Pg. 5, section Reabsorptive function assay), which reads on “introducing an agent” as recited in the instant claims. 
d) The reabsorption of 2-NBDG from the filtrate/epithelial channel to the vascular endothelial channel was observed using z-stack microscopy coupled with time-lapse image acquisition which reads on “detecting transport of said agent … from one channel to another” as recited in the instant claims. 
Vedula is silent to culturing said cells with media “under continuous low shear flow” as recited in the instant claims. 
Wilmer teaches subjecting kidney cells on a chip to continuous luminal fluid shear stress (see pg. 157, Microfluidic Environment Affects Cellular Responses). 
Vedula and Wilmer are analogous in the field of in vitro microfluidic kidneys. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to culture cells with media under continuous low shear flow to better mimic in vivo conditions (see pg. 157, Microfluidic Environment Affects Cellular Responses of Wilmer). 
Vedula is also silent to the limitation of step (d) “comprising greater transporter-mediated secretion, from said second microfluidic channel to said first microfluidic channel as compared to transporter-mediated secretion from said first microfluidic channel to said second microfluidic channel” as recited in the instant claim. 
	However, examiner notes Vedula does teach “the optical access in our model ensures the evaluation of morphology and expression, while adding direct measurement of active kidney function and maintaining the ability to evaluate secretion or uptake” (see Pg. 11, second paragraph) meaning the microfluidic device of Vedula is capable of performing a step with this limitation. 
	Weber teaches evaluating the transport of the prototypical organic anion, para-aminohippurate (PAH) across proximal tubular epithelial cells (PTEC) in a microphysiological system (MPS) of the human proximal tubule. Weber teaches analyzing the amount of PAH that is transferred via secretory transport using transport mediators across proximal tubule epithelial cells (PTECs) into effluent (i.e. epithelial channel) in the presence and/or absence of the inhibitor probenecid wherein there is a greater amount of PAH that crosses the PTECs than remains behind in the absence of said inhibitor. Furthermore, as Weber teaches there is a four-fold decrease in the transport of PAH in the presence of said inhibitor, inherently there must have been at least approximately a 2-fold greater amount of PAH crossing the PTECs in the absence of said inhibitor (see Fig. 8a-b; pg. 631; Secretory transport of organic solutes). It would be understood by one of ordinary skill in the art that in an actual human kidney or the device of Vedula the amount of PAH that does not cross the PTECs would be reabsorbed into the blood stream (i.e.  via endothelial cells which would read on “having greater transporter-mediated secretion from the endothelial microfluidic channel to the epithelial microfluidic channel than from the epithelial microfluidic channel to the endothelial microfluidic channel” as recited in the instant claims. 
	Vedula and Weber are analogous in the field of human cell-driven microfluidic models of the human kidney proximal tubule. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to introduce the organic anion PAH of Weber, in the presence of and absence of the inhibitor probenecid (which reads upon transporter-mediated secretion), into the device of Vedula to monitor the secretory function of the device of Vedula by measuring the appearance of PAH in the effluent (see Pg. 631, section Secretory transport of organic solutes if Weber) and (see Pg. 11, second paragraph of Vedula). 
	
Regarding claim 27, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above.
Vedula teaches the microfluidic device comprises a culture of human renal proximal tubule epithelial cells (hRPTEC) (see Pg. 2, 3rd paragraph).
	
Regarding claim 28, Vedula, Wilmer, and Weber teach all the limitations of claim 27 above. 
Fig. 1c-d of Vedula teaches the membrane is porous.

Regarding claim 36, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above. 
As mentioned above, Vedula in view of Weber would detect the transport of PAH in the presence of the inhibitor probenecid (see Pg. 631, section Secretory transport of organic solutes if Weber).

Regarding claim 37, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above. 
As mentioned above, Vedula in view of Weber would detect the transport of PAH by measuring the amount of PAH in the effluent (see Pg. 631, section Secretory transport of organic solutes if Weber).

Regarding claim 38, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above. 
Vedula in view of Weber as described above fails to teach “wherein said agent introduced in step c) is a therapeutic drug”. 
However, Weber does teach a proximal tubule micro-physiologic system (MPS) with applications for the study of renal drug clearance mechanisms and potential applications include tubular section of drugs (see Pg. 634 1st Col., 3rd paragraph and 2nd Col., 3rd paragraph). 
Vedula and Weber are analogous in the field of human cell-driven microfluidic models of the human kidney proximal tubule. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to introduce a therapeutic drug into the device of Vedula in view of Weber for the benefit of improving drug development (see Pg. 634 2nd Col, 1st Paragraph) and investigation of the renal handling of drugs and environmental toxicants in healthy and disease states (see Pg. 635 1st Col, 1st paragraph). 

Regarding claim 40, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above.
Claim 40 recites “wherein there is an approximately 2-fold increase in net transport of said agent compared to a comparison transwell control.” Vedula, Wilmer, and Weber teach all the method steps of claim 25 and substantially similar structure as that disclosed in the instant application for carrying out said method steps.  Therefore, Vedula in view of Wilmer and Weber is inherently capable of performing this limitation based on the agent introduced. 

Regarding claims 41 and 43, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above.
It is well known in the medical field to test for both serum (i.e. equivalent to endothelial channel)  and urinary (i.e. equivalent of epithelial channel) creatinine levels to monitor for acute kidney injury as evidenced by Wilmer (see pg. 163, 1st paragraph) and therefore it would be obvious to one of ordinary skill in the art to monitor bi-directional creatinine transport in the device of Vedula which is designed to function as a human kidney. 


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsorptive function by Vedula et al. (herein Vedula) in view of Kidney-on-a-Chip Technology for Drug-Induced Nephrotoxicity Screening by Wilmer et al. (herein Wilmer) and Development of a microphysiological model of human kidney proximal tubule function by Weber et al (herein Weber) as applied to claim 25 above, and in further view of United States Patent Application Publication US 2012/0179381 to McKim. 

Regarding claim 39, Vedula, Wilmer, and Weber teach all the limitations of claim 25 above.
As mentions above, Vedula in view of Weber as described in regards to claim 25 above fails to teach “wherein said agent introduced in step c) is a therapeutic drug”.
However, Weber does teach a proximal tubule micro-physiologic system (MPS) with applications for the study of renal drug clearance mechanisms and potential applications include tubular section of drugs (see Pg. 634 1st Col., 3rd paragraph and 2nd Col., 3rd paragraph). 
Vedula and Weber are analogous in the field of human cell-driven microfluidic models of the human kidney proximal tubule. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to introduce a therapeutic drug into the device of Vedula in view of Weber for the benefit of improving drug development (see Pg. 634 2nd Col, 1st Paragraph) and investigation of the renal handling of drugs and environmental toxicants in healthy and disease states (see Pg. 635 1st Col, 1st paragraph of Weber). 
Furthermore, Vedula in view of Weber fails to teach “wherein said agent introduced in step c) is metformin.”
McKim teaches in vitro methods for predicting toxicity of chemical compounds including drugs (see Abstract), specifically for determining/predicting renal specific toxicity (see [0040]). McKim teaches adding a radiolabeled substrate, such as Metformin, and measuring cellular uptake (see [00135]; Table 1). 
McKim, Vedula, and Weber are all analogous in the field of evaluating the effect of chemical or biological compounds, e.g. drugs. Therefore, it would have been obvious to one of ordinary skill in the art to introduce Metformin as said agent to measure transport for the benefit of evaluating cytotoxicity (see [0136] of McKim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797